Case 1:20-mj-03459-AOR Document 1 Entered on FLSD Docket 08/25/2020 Page 1 of 6



                            U NITED STA TES DISTR ICT C O URT
                            SO UTH ERN D ISTR ICT O F FLO RIDA
                         CASE NO .         l:20-mj-03459-AOR



   UN ITED STA TES O F A M ER IC A

  YS.


  LAW RENCE F.C UR TIN ,

                       D efendant.
                                                 /

                                 C RIM INAL C O VER SH EET

   1. Did thism atteroriginate from a matterpending in theCenkalRegion ofthe United States
        Attomey'sOm cepriortoAugust9,2013(M ag.JudgeAliciaVallel?                          - Yes X- No
  2. D id thism atter originate from a m atterpending in the N orthern Region of the United States
        Attomey'sOffcepriortoAugust8,2014(M ag,JudgeShaniekM aynard)?                        Yes X No
  3. Did this m atter originate from a m atter pending in tlle Cen- l Region ofthe United States
        Attomey'sOm cepriortoOctober3,2019(Mag.JudgeJaredS% uss)?                          - Yes X No

                                                     Respectfully subm itted,
                                             '

                                                     ARIA N A FA JA RDO O RSHA N
                                                     UNITED STATVf ATTORNEY
                                                                (v,'*'j,z', 3j .,//
                                                                                   -
                                                                     )
                                                                     I
                                                                     x/ zf:''
                                                                            i
                                                                            '  .

                                             BY:              $      tz..
                                                                        -.,-'- ).-.
                                                                           .
                                                                                       -

                                                     AlejandralaLtfpéz /z.
                                                                         '*
                                                     AssistantUnited StatesAtto ,ey
                                                     Southem D istrictoftyu /da
                                                     Florida BarN o.37132
                                                     99 Northea t4+ Sleet,5+ Floor
                                                     M inm i,Florida 33132-2111
                                                     Telephone:(305)961-9241
                                                     E-mail:Alejandra.Lopez@ usdoj.gov
Case 1:20-mj-03459-AOR Document 1 Entered on FLSD Docket 08/25/2020 Page 2 of 6




    AO91(R<v-0&(N) CnrnmzComplginj

                                     U NITED STATESD ISTRICT COURT
                                                            fortbc
                                                  Seuthem Disd c!ofFlûrida
                    llnitcdSlattsof-Amtrlc?                                 )
                                M.                                          )
                                                                             )           CaseNo. 1:2O-mj-03459-AOR
                    G W RENCE F.CURTIN.                                      )
                                                                             )
                                                                             )

             CRIM INAL COH PLAINT BY TELEPHO NE OR OTHER RELIABLE ELECTRONIC M EANS
           1,tlw complainanlinthiscasc,statelhûtthefollowingistruetothebutofmyknowledseandbqlitf.
    Onoraboutthedatets)of                Atmugt10.2020   .       in thccounty of
                                                                              - -- St.Lucte
                                                                                     .            inthe
      spnthem --..- Distrie of .-- ,. ... qlxqr
                                              -id
                                                .@ .
                                                   ,.-..-,t
                                                          l:edtfendantls)violattd:
                 Code Seclion                                                               OfenseDescri
                                                                                                       ption
    18USC 98764c)                             Mail
                                                 ingThreateniog Communlcati
                                                                          ons




             Thiscdminalcomplalnîîsbascdonthescfacts:
              SEE ATIACHED AFFIDAVIT.




             d Continuedonthcatlachcdshtxt.
                                                                                                        *

                                                                                                                       Compluinanl%.xs/*gl)fpur:
                                                                                           M
                                                                                           -.-i
                                                                                              cha,-lW. i
                                                                                                       -
                                                                                                       ëqwski,,S
                                                                                                               ...
                                                                                                                 qp-qe.
                                                                                                                      l
                                                                                                                      #p.w DenutyU9 Mav-b-qL
                                                                                                           Printednc?pdondtl
                                                                                                                           tle

    AttestedtobytheapplicantinacccrdanccwiththerequirtcwntsofFcd,I!.Clim.P.4.1by
          FgceT,j.m#---
             .                . -..---        (specify reliableelectronicmeanq)
                                                                                                    /*-.
                                                                                                    ,             %.        ;( ï.. â-     z,       ,
                                                                                                                                                               '
                                                                                                                                                            ....
                                                                                                                                 .
    Date*.       6/24/20                                                                     q- f           u -u* x'    'e' ''
                                                                                                                     * ..               .' o
                                                                                                                          Judg. ' xignatz'.

    Cityand statq:      - .           Mi
                                      w qmi
                                          .a
                                           ,.F
                                             .-l
                                               .orid#-
                                                 .-          ..-- - .-..   - .- .-       . ..- .   Aliy-wu..,.
                                                                                                             fp.l
                                                                                                                p-pk:R.eyes.U.S.Maqiykatplvdge         --
                                                                                                                   pgXuyaumgygy jj
                                                                                                                                 yx
Case 1:20-mj-03459-AOR Document 1 Entered on FLSD Docket 08/25/2020 Page 3 of 6




                 AFFIDAVIT IN SUPPORT O F A CRIM IN AL COM PLAINT
                                               -         -   -




         1,MichaelW itkowski,aDeputyUnitedStatesM arshal(hereinafter,RU.S.Marshal''lwith
  theUnitedStatesMarshalService(hereinafter,UUSM S''),beingdulysworn,herebydeposeand
  sGte the follow ing:

                         INTRODUCTION AND AGENT BACKGROUND

                I am a Supervisory D eputy U.S. M arshalwith the U SM S.I have been with the

  USM S since 1996and haveservedmstheProtectiveIntelligenceInvestigatorfortheUSM S in the
  Southern Disi ctofFlorida from 2008tllrough 2019. AsaSupervisory Deputy U.S.M arshal,l

  am responsiblefortheprotectionofthefederaljudiciaryandinvestigatethreats,whetherphysical,
  verbalorwritten,directed towardsfederalcourtsand the federaljudiciary;the United States
  Attom ey's O fice;the United States Probation Office;the FederalPublic D efender's O m ce;and

  al1m em bers ofthe federalcourtsystem . As a pm ofm y position,Ihave com pleted the U SM S

  Protective Investigations Training Progrnm . 1am ,therefore,an investigative or1aw enforcem ent

  oYceroftheUnitedStateswithinthemenningofTitle18,United StatesCode,Section2510(7).
  1am ,therefore,em pow ered to conductinvestigations of,and m ake arrests for,violationsofTitle

  18 oftheU nited'States Code.

         2.     ThisA ë davitis subm itted in supportofa crim inalcom plaintagainstLaw rence F.

  Curtin(hereinaher,ItCURTm ''I.AsIexplainbelow,Irespectfullysubmitthereisprobablecause
  to believe that,on oraboutAugust 10,2020,CURTIN did knowingly depositorcatuse to be

  delivered through the United States PostalService,a threatening com m unication,in violation of

  Title18,UnitedStatesCode,Section876(c).
                The statem vnts contained in the A fidavitare based on m y personalknow ledge,as

  wellas inform ation relayed to me by other1aw enforcem entom cials in thisinvestigation. Since
Case 1:20-mj-03459-AOR Document 1 Entered on FLSD Docket 08/25/2020 Page 4 of 6




  thisAE davitisbelngsubmitted forthelimitedpurposeofestablishingprobablecause,itdoesnct
  conmln allofthe information known to me and other1aw enforcementom cers involved in this

  investigation.

                                        PR O BABLE CA U SE

         4.        CURTIN has ûled severélclvillaw suits in the Southern DistrictofFlodda in the

  FortPierce Division.United Smtes Magistate Judge Shaniek M aynard (hereinaûer,Uudge
  M aynard'')had beentheUnited StatesMaglstmteJudgemssigned to flve(5)civilcasesGled by
  CURTIN since20l8.A1ltlveca eswerepreviouslydismissed.
         5.        CU RTIN iscarrently apro-se plaintiF in U nited StatesD istrictCourtcase num ber

  20-CV-14128-M artlnezJM aynard,intheSouthernDisd ctofFloridaswhlch lsmsslgnedtotheFol

  PierceDivision (hereinafter,theRCURTIN Case'').Asbefore,thiscmsewasmssignedto Judge
  M aynard.On or aboutAugust4,2020,Judge M aynard issued a Reportand Recom m endation in

  the CURTIN Cr e,recom m ending CURTIN 'S com plaintbe dism issed and the case be closed.

  (ECFNo.13).
         6.        OnoraboutAugust12,2020,theol ceofthe United StatesClerk ofCourtinFort

  Piercereceivedaletterthroughthemail(hereinaher,the%SCIJRTIN Letter'l.(ECFNo.14).lnthe
  CURTIN Letter,entitled '%objectlon to Maynard Reportand Recommendation,''CURTIN
  provided objections to and remsons why Judge Maynard's sndings in the Report and
  Recom m endation were incorrect. For exam ple, CURT;N stated that Judge M aynard's

  characterization of a June 23,2018 letter to the Florida Judicial Qualifcation Comm ission
  mereinaAerECJQCM)asbeingathreatagainstanotherjudgewasincorrect. n ereasonCURTIN
  gavemstowhy JudgeMaynard'scharacterizationwasincorrectwasthatGlyloudonotaddressa
  lettertotbeJQC tothreaten ajudges(slc)person.YouaddressittotheJQC tothreatenajudges

                                                  9
Case 1:20-mj-03459-AOR Document 1 Entered on FLSD Docket 08/25/2020 Page 5 of 6




  (sk)position.''(ECF No. 14:2). Furthermore,CURTm also stated thathe believed Judge
  Maynardwasçsanaddier(sicqandabetter''tothenameddelkndantsintheCURTIN Casebecause
  sheknew thedefendantsattempted tokillhim andttshecovered itup.''1à at3.

                Atthe end ofthe CURTIN Letter,CURTIN included the lnternet addressto a

  YouTubevideo(hereinaher,theEtvideo').n eVideo,postedtmderthennme%dLawrenceCurtin,''
  isentitled ttRoad to Glory''and featuresa congregation watching achoirsinging in achurch. In

  the Video,CURTIN isclearly seen ln thecongregatlon asthecamerapansthroughoutthechttrch

  duringtheslnging.n esongintheVideoisahymnthatdlscussesman'sjourneytoevenmallysee
  God in heaven.Attheend oftheVideo,CURTIN can beseen goingthroughcongregantstogetto

  the pastorofthe church.W hen he reaches the pastor,he p abs the pastor's hand and exchanges

  wordswlt.
          h thepmstor.Thevideo then ends.

         8.     Aherwritlngthe1* totheVideointheCURTIN Letter,CURTm thensGtes,tsliqt
  isobvious&om thetotalityoftllewordsinthesongincludingitstitlethatIam threateningEludgeq
  Maynardwlthdeathandbodilyharm.Alsobyholdingontothehandofthepreacherofcolor(1
  thevideo)Iam threatening(Judge)Maynardwhoisawomanofcolorwithdeath.''
                'lrhe CURTIN Letlerconcludes with CURTm 'Ssir aturvjprinted name,address

  and phone num ber. The signature on the CURTIN Letter is consistentw ith and sim ilar to the

  signaturesby CURTm foundin otherflingsin theCURTIN case.Atthe bottom oftheCURTIN

  Letterthere are two handw ritten notesthatstate,:$8-10-20 Tried to DeliverClerksom ce closed'',

  and 118-10-20 sent by US M ail.'' 'I'
                                      he handwritten notes are consistent w lth and sim ilar to

  CU RTIN 'S handwriting in otherflingsin the CU RTIN case.

         10.    Your A m ant also investiN ted further lnto the envelope in which the CUR'HN

  Letterwascontained. Theenvelom waspreprinted with areturn H dress,whichrecords'checks
Case 1:20-mj-03459-AOR Document 1 Entered on FLSD Docket 08/25/2020 Page 6 of 6




       revealed isthe addressforCURTIN'Sresidence, Thispreprimed elw elope jsconsistentwith the

       envelopescontglnlngotherm allingskeptby1heUnitedSutesClerk'sOm cein theCURTIN cue,
             11.       Additionally.the envclor contained a handwrittcn rcclpientaddress,'C lerk,US

       Disz ct Courq 101 South US Highway l,FtPitme Florida 34950.'*n c handwriting in the
       recipientaddressisconsgs-tentwith and simîlarto CURTIN'Shandwdting on otherenvelor sin

       the CURTIN Case. Tlw envelope was postm arked ln W estPalm Beach,Flodda on Augus't10j

       2020,andcontainsadditionalmarkingsconsistentwithhavingbetn processtd bythvUnited States
       PoslalService.

                       Basedonthe foregoing,Jrespectfully submitthatthereisprobablecausvto N liçv:
       iat,onoraboutAugustl0,2020,CuRTlN dldknowinglydepositorcausetobedeliveredtluough

       the United StatesPostalService,a O eatening cornmunicatlow in violation ofTitle 18.Unlted

       StatesCcde,Sectlon:76(c).

             FURYHER YOUR AFFIANT SAYETH NAUGHT.


                                                                 ..          .- . n.. ... ,. . .   -

                                                  MICHXkLW ITKOW SKI,
                                                  DEPUTY U,S.M ARSHAL
                                                  UNITED STATES M ARSHAL SERVICE
       Attested to by theapplicantin accordance
       withthe requlrementsofFed.R.Crim .P.4.1
       by Facetime,this24tY ayofAugust,2020,
       in M iami,Florlda.


                   .


       HONOO -LW LIC Q. W OW W-V
                                 yy
       > ITED STATES M AGISTRATE JUDGE



                                                     4
